DEL GLOBAL TECHNOLOGIES CORP. 100 Pine Aire Drive Bay Shore, New York 11706 November 1, 2010 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Del Global Technologies Corp. Registration Statement on Form 8-A (Registration Number 000-03319) Dear Sirs: The undersigned Registrant under the above-referenced Registration Statement hereby requests acceleration of the effective date of the Registration Statement to November 3, 2010 at 4:30 p.m. New York time, or as soon thereafter as practicable. We acknowledge that should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, DEL GLOBAL TECHNOLOGIES CORP. By: /s/ John J. Quicke John J. Quicke President and Chief Executive Officer
